Exhibit 10.1
 
SECURED CONVERTIBLE PROMISSORY NOTE
 

Effective Date: May 8, 2014 U.S. $280,000.00

 
FOR VALUE RECEIVED, North Bay Resources Inc., a Delaware corporation
(“Borrower”), promises to pay to Typenex Co-Investment, LLC, a Utah limited
liability company, or its successors or assigns (“Lender”), $280,000.00 and any
interest, fees, charges and late fees on the date that is thirteen (13) months
after the Purchase Price Date (as defined below) (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance (as defined below) (including all Tranches (as defined
below), both Conversion Eligible Tranches (as defined below) and Subsequent
Tranches (as defined below) that have not yet become Conversion Eligible
Tranches) at the rate of ten percent (10%) per annum from the Purchase Price
Date until the same is paid in full. This Secured Convertible Promissory Note
(this “Note”) is issued and made effective as of May 8, 2014 (the “Effective
Date”). For purposes hereof, the “Outstanding Balance” of this Note means, as of
any date of determination, the Purchase Price (as defined below), as reduced or
increased, as the case may be, pursuant to the terms hereof for redemption,
conversion or otherwise, plus any original issue discount (“OID”), the
Transaction Expense Amount (as defined below), accrued but unpaid interest,
collection and enforcements costs (including attorneys’ fees) incurred by
Lender, transfer, stamp, issuance and similar taxes and fees related to
Conversions (as defined below), and any other fees or charges (including without
limitation late charges) incurred under this Note. This Note is issued pursuant
to that certain Securities Purchase Agreement dated May 8, 2014, as the same may
be amended from time to time (the “Purchase Agreement”), by and between Borrower
and Lender. All interest calculations hereunder shall be computed on the basis
of a 360-day year comprised of twelve (12) thirty (30) day months, shall
compound daily and shall be payable in accordance with the terms of this Note.
Certain capitalized terms used herein but not otherwise defined shall have the
meaning ascribed thereto in the Purchase Agreement. Certain other capitalized
terms used herein are defined in Attachment 1 attached hereto and incorporated
herein by this reference.
 
This Note carries an OID of $25,000.00. In addition, Borrower agrees to pay
$5,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is included in the initial principal balance of this Note. The
purchase price for this Note shall be $250,000.00 (the “Purchase Price”),
computed as follows: $280,000.00 original principal balance, less the OID, less
the Transaction Expense Amount. The Purchase Price shall be payable by delivery
to Borrower at Closing of the Investor Notes and a wire transfer of immediately
available funds in the amount of the Initial Cash Purchase Price (as defined in
the Purchase Agreement). For purposes hereof, the term “Purchase Price Date”
means the date the Initial Cash Purchase Price is delivered by Lender to
Borrower.
 
Notwithstanding any other provision contained in this Note, the conversion by
Lender of any portion of the Outstanding Balance shall only be exercisable in
five (5) tranches (each, a “Tranche”), consisting of (i) an initial Tranche in
an amount equal to $60,000.00 and any interest, costs, fees or charges accrued
thereon or added thereto under the terms of this Note and the other Transaction
Documents (as defined in the Purchase Agreement) (“Tranche #1”), and (ii) four
(4) additional Tranches, each in the amount of $55,000.00, plus any interest,
costs, fees or charges accrued thereon or added thereto under the terms of this
Note and the other Transaction Documents (each, a “Subsequent Tranche”). Tranche
#1 shall correspond to the Initial Cash Purchase Price, $5,000.00 of the OID and
the Transaction Expense Amount, and may be converted any time subsequent to the
Purchase Price Date. The first Subsequent Tranche shall correspond to Investor
Note #1 and $5,000.00 of the OID, the second Subsequent Tranche shall correspond
to Investor Note #2 and $5,000.00 of the OID, the third Subsequent Tranche shall
correspond to Investor Note #3 and $5,000.00 of the OID, and the fourth
Subsequent Tranche shall correspond to Investor Note #4 and $5,000 of the OID.
Lender’s right to convert any portion of any of the Subsequent Tranches is
conditioned upon Lender’s payment in full of the Investor Note corresponding to
such Subsequent Tranche (upon the satisfaction of such condition, such
Subsequent Tranche becomes a “Conversion Eligible Tranche”). For the avoidance
of doubt, subject to the other terms and conditions hereof, Tranche #1 shall be
deemed a Conversion Eligible Tranche as of the Purchase Price Date for all
purposes hereunder and may be converted in whole or in part at any time
subsequent to the Purchase Price Date, and each Subsequent Tranche that becomes
a Conversion Eligible Tranche may be converted in whole or in part at any time
subsequent to the first date on which such Subsequent Tranche becomes a
Conversion Eligible Tranche. For all purposes hereunder, Conversion Eligible
Tranches shall be converted (or redeemed, as applicable) in order of the
lowest-numbered Conversion Eligible Tranche. At all times hereunder, the
aggregate amount of any costs, fees or charges incurred by or assessable against
Borrower hereunder, including, without limitation, any fees, charges or premiums
incurred in connection with an Event of Default (as defined below), shall be
added to the lowest-numbered then-current Conversion Eligible Tranche.
 
 
 

--------------------------------------------------------------------------------

 
 
1. Payment; Prepayment. Provided there is an Outstanding Balance, on each
Installment Date (as defined below), Borrower shall pay to Lender an amount
equal to the Installment Amount (as defined below) due on such Installment Date
in accordance with Section 8. All payments owing hereunder shall be in lawful
money of the United States of America or Conversion Shares (as defined below),
as provided for herein, and delivered to Lender at the address furnished to
Borrower for that purpose. All payments shall be applied first to (a) costs of
collection, if any, then to (b) fees and charges, if any, then to (c) accrued
and unpaid interest, and thereafter, to (d) principal. Notwithstanding the
foregoing, so long as Borrower has not received a Lender Conversion Notice (as
defined below) or an Installment Notice (as defined below) from Lender where the
applicable Conversion Shares have not yet been delivered and so long as no Event
of Default has occurred since the Effective Date (whether declared by Lender or
undeclared), then Borrower shall have the right, exercisable on not less than
five (5) Trading Days prior written notice to Lender to prepay the Outstanding
Balance of this Note, in full, in accordance with this Section 1. Any notice of
prepayment hereunder (an “Optional Prepayment Notice”) shall be delivered to
Lender at its registered address and shall state: (y) that Borrower is
exercising its right to prepay this Note, and (z) the date of prepayment, which
shall be not less than five (5) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to or upon the order of Lender as specified by Lender in writing
to Borrower not more than one (1) Trading Day prior to the Optional Prepayment
Date. If Borrower exercises its right to prepay this Note, Borrower shall make
payment to Lender of an amount in cash (the “Optional Prepayment Amount”) equal
to 125% (the “Prepayment Premium”) multiplied by the then Outstanding Balance of
this Note. If Borrower delivers an Optional Prepayment Notice and fails to pay
the Optional Prepayment Amount due to Lender within two (2) Trading Days
following the Optional Prepayment Date, Borrower shall forever forfeit its right
to prepay this Note pursuant to this section.
 
2. Security. This Note is secured by that certain Security Agreement of even
date herewith, as the same may be amended from time to time (the “Security
Agreement”), executed by Borrower in favor of Lender encumbering the Investor
Notes, as more specifically set forth in the Security Agreement, all the terms
and conditions of which are hereby incorporated into and made a part of this
Note.
 
3. Lender Optional Conversion.
 
3.1. Lender Conversion Price. Subject to adjustment as set forth in this Note,
the conversion price for each Lender Conversion (as defined below) shall be
$0.08 (the “Lender Conversion Price”).
 
3.2. Lender Conversions. Lender has the right at any time after the Purchase
Price Date, including without limitation until any Optional Prepayment Date
(even if Lender has received an Optional Prepayment Notice), at its election, to
convert (each instance of conversion is referred to herein as a “Lender
Conversion”) all or any part of the Outstanding Balance into shares (“Lender
Conversion Shares”) of fully paid and non-assessable common stock, $0.001 par
value per share (“Common Stock”), of Borrower as per the following conversion
formula: the number of Lender Conversion Shares equals the amount being
converted (the “Conversion Amount”) divided by the Lender Conversion Price.
Conversion notices in the form attached hereto as Exhibit A (each, a “Lender
Conversion Notice”) may be effectively delivered to Borrower by any method of
Lender’s choice (including but not limited to facsimile, email, mail, overnight
courier, or personal delivery), and all Lender Conversions shall be cashless and
not require further payment from Lender. Borrower shall deliver the Lender
Conversion Shares from any Lender Conversion to Lender in accordance with
Section 9 below within three (3) Trading Days of Lender’s delivery of the Lender
Conversion Notice to Borrower.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3. Application to Installments. Notwithstanding anything to the contrary
herein, including without limitation Section 8 hereof, Lender may, in its sole
discretion, apply all or any portion of any Lender Conversion toward any
Installment Conversion (as defined below), even if such Installment Conversion
is pending, as determined in Lender’s sole discretion, by delivering written
notice of such election (which notice may be included as part of the applicable
Lender Conversion Notice) to Borrower at any date on or prior to the applicable
Installment Date. In such event, Borrower may not elect to allocate such portion
of the Installment Amount being paid pursuant to this Section 3.3 in the manner
prescribed in Section 8.3; rather, Borrower must reduce the applicable
Installment Amount by the Conversion Amount described in this Section 3.3.
 
4. Defaults and Remedies.
 
4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (i) Borrower shall fail to pay any principal when due and
payable (or payable by Conversion) hereunder; or (ii) Borrower shall fail to
deliver any Conversion Shares or True-Up Shares (as defined below) in accordance
with the terms hereof; or (iii) Borrower shall fail to pay any interest, fees,
charges, or any other amount when due and payable (or payable by Conversion)
hereunder; or (iv) a receiver, trustee or other similar official shall be
appointed over Borrower or a material part of its assets and such appointment
shall remain uncontested for twenty (20) days or shall not be dismissed or
discharged within sixty (60) days; or (v) Borrower shall become insolvent or
generally fails to pay, or admits in writing its inability to pay, its debts as
they become due, subject to applicable grace periods, if any; or (vi) Borrower
shall make a general assignment for the benefit of creditors; or (vii) Borrower
shall file a petition for relief under any bankruptcy, insolvency or similar law
(domestic or foreign); or (viii) an involuntary proceeding shall be commenced or
filed against Borrower; or (ix) Borrower shall become delinquent in its filing
requirements as a fully-reporting issuer registered with the SEC; or (x)
Borrower shall default or otherwise fail to observe or perform any covenant,
obligation, condition or agreement of Borrower contained herein or in any other
Transaction Document; or (xi) Borrower shall fail to timely file all required
quarterly and annual reports and any other filings that are necessary to enable
Lender to sell Conversion Shares or True-Up Shares pursuant to Rule 144; or
(xii) any representation, warranty or other statement made or furnished by or on
behalf of Borrower to Lender herein, in any Transaction Document, or otherwise
in connection with the issuance of this Note shall be false, incorrect,
incomplete or misleading in any material respect when made or furnished; or
(xiii) the occurrence of a Fundamental Transaction without Lender’s prior
written consent; or (xiv) Borrower shall fail to maintain the Share Reserve as
required under the Purchase Agreement; or (xv) Borrower effectuates a reverse
split of its Common Stock without twenty (20) Trading Days prior written notice
to Borrower; or (xvi) any money judgment, writ or similar process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of its
property or other assets for more than $100,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) calendar days unless otherwise
consented to by Lender; or (xvii) Borrower is not DWAC Eligible.
 
4.2. Remedies. Upon the occurrence of any Event of Default, Lender may at any
time thereafter accelerate this Note by written notice to Borrower, with the
Outstanding Balance becoming immediately due and payable in cash at the
Mandatory Default Amount (as defined hereafter). Notwithstanding the foregoing,
upon the occurrence of any Event of Default, Lender may, at its option, elect to
increase the Outstanding Balance by applying the Default Effect (as defined
below) (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). For purposes hereof, the “Default Effect” is calculated by
multiplying the Outstanding Balance by 125%, with the resulting product then
becoming the Outstanding Balance under this Note; provided that the Default
Effect may only be applied twice hereunder. Notwithstanding the foregoing, upon
the occurrence of any Event of Default described in clauses (iv), (v), (vi),
(vii) or (viii) of Section 4.1, the Outstanding Balance as of the date of
acceleration shall become immediately and automatically due and payable in cash
at the Mandatory Default Amount, without any written notice required by Lender.
The “Mandatory Default Amount” means the greater of (i) the Outstanding Balance
(including all Tranches, both Conversion Eligible Tranches and Subsequent
Tranches that have not yet become Conversion Eligible Tranches) divided by the
Installment Conversion Price (as defined below) on the date the Mandatory
Default Amount is either demanded or paid in full, whichever has a lower
Installment Conversion Price, multiplied by the volume weighted average price
(the “VWAP”) on the date the Mandatory Default Amount is either demanded or paid
in full, whichever has a higher VWAP, or (ii) the Default Effect. At any time
following the occurrence of any Event of Default, upon written notice given by
Lender to Borrower, (a) interest shall accrue on the Outstanding Balance
beginning on the date the applicable Event of Default occurred at an interest
rate equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law (“Default Interest”), (b) the Lender Conversion Price for all
Lender Conversions occurring after the date of the applicable Event of Default
shall equal the lower of the Lender Conversion Price applicable to any Lender
Conversion and the Market Price (as defined below) as of any applicable date of
Conversion, and (c) the true-up provisions of Section 11 below shall apply to
all Lender Conversions that occur after the date the applicable Event of Default
occurred. Additionally, following the occurrence of any Event of Default,
Borrower may, at its option, pay any Lender Conversion in cash instead of Lender
Conversion Shares by paying to Lender on or before the applicable Delivery Date
(as defined below) a cash amount equal to the number of Lender Conversion Shares
set forth in the applicable Lender Conversion Notice multiplied by the highest
intra-day trading price of the Common Stock that occurs during the period
beginning on the date the applicable Event of Default occurred and ending on the
date of the applicable Lender Conversion Notice. In connection with acceleration
described herein, Lender need not provide, and Borrower hereby waives, any
presentment, demand, protest or other notice of any kind, and Lender may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law. Such acceleration may be rescinded and annulled by Lender at any
time prior to payment hereunder and Lender shall have all rights as a holder of
the Note until such time, if any, as Lender receives full payment pursuant to
this Section 4.2. No such rescission or annulment shall affect any subsequent
Event of Default or impair any right consequent thereon. Nothing herein shall
limit Lender’s right to pursue any other remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to Borrower’s failure to timely deliver
Conversion Shares upon Conversion of the Notes as required pursuant to the terms
hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
4.3. Certain Additional Rights. Notwithstanding anything to the contrary herein,
in the event Borrower fails to make any payment or otherwise to deliver any
Conversion Shares as and when required under this Note, then (i) the Lender
Conversion Price for all Lender Conversions occurring after the date of such
failure to pay shall equal the lower of the Lender Conversion Price applicable
to any Lender Conversion and the Market Price as of any applicable date of
Conversion, and (ii) the true-up provisions of Section 11 below shall apply to
all Lender Conversions that occur after the date of such failure to pay,
provided that all references to the “Installment Notice” in Section 11 shall be
replaced with references to a “Lender Conversion Notice” for purposes of this
Section 4.3, all references to “Installment Conversion Shares” in Section 11
shall be replaced with references to “Lender Conversion Shares” for purposes of
this Section 4.3, and all references to the “Installment Conversion Price” in
Section 11 shall be replaced with references to the “Lender Conversion Price”
for purposes of this Section 4.3.
 
 
4

--------------------------------------------------------------------------------

 
 
4.4. Cross Default. A breach or default by Borrower of any covenant or other
term or condition contained in any Other Agreements (as defined below) shall, at
the option of Lender, be considered an Event of Default under this Note, in
which event Lender shall be entitled (but in no event required) to apply all
rights and remedies of Lender under the terms of this Note. “Other Agreements”
means, collectively, (a) all existing and future agreements and instruments
between, among or by Borrower (or an affiliate), on the one hand, and Lender (or
an affiliate), on the other hand, and (b) any financing agreement or a material
agreement that affects Borrower’s ongoing business operations. For the avoidance
of doubt, all existing and future loan transactions between Borrower and Lender
and their respective affiliates will be cross-defaulted with each other loan
transaction and with all other existing and future debt of Borrower to Lender.
 
5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset (except as set forth in Section 20 below), deduction or
counterclaim of any kind. Borrower hereby waives any rights of offset it now has
or may have hereafter against Lender, its successors and assigns, and agrees to
make the payments or conversions called for herein in accordance with the terms
of this Note.
 
6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.
 
7. Rights Upon Issuance of Securities.
 
7.1. Subsequent Equity Sales. If Borrower or any subsidiary thereof, as
applicable, at any time this Note is outstanding, shall sell or issue any Common
Stock to Lender or any third party for a price that is less than the then
effective Lender Conversion Price, then such Lender Conversion Price shall be
automatically reduced and only reduced to equal such lower issuance price. If
Borrower or any subsidiary thereof, as applicable, at any time this Note is
outstanding, shall sell or grant any option to any party to purchase, or sell or
grant any right to reprice, or issue any Common Stock, preferred shares
convertible into Common Stock, or debt, warrants, options or other instruments
or securities to Lender or any third party which are convertible into or
exercisable for shares of Common Stock (together herein referred to as “Equity
Securities”), including without limitation any Deemed Issuance (as defined
herein), at an effective price per share less than the then effective Lender
Conversion Price (such issuance, together with any sale of Common Stock, is
referred to herein as a “Dilutive Issuance”), then, the Lender Conversion Price
shall be automatically reduced and only reduced to equal such lower effective
price per share. Notwithstanding the foregoing, any issuance of Common Stock for
a price that is less than the then effective Lender Conversion Price that is
issued to a third party pursuant to any convertible promissory note, warrant or
equity line of credit in existence as of the Effective Date shall not be
considered a Dilutive Issuance. If the holder of any Equity Securities so issued
shall at any time, whether by operation of purchase price adjustments, reset
provisions, floating conversion, exercise or exchange prices or otherwise, or
due to warrants, options, or rights per share which are issued in connection
with such Dilutive Issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Lender Conversion Price, such
issuance shall be deemed to have occurred for less than the Lender Conversion
Price on the date of such Dilutive Issuance, and the then effective Lender
Conversion Price shall be reduced and only reduced to equal such lower effective
price per share. Such adjustments described above to the Lender Conversion Price
shall be permanent (subject to additional adjustments under this section), and
shall be made whenever such Common Stock or Equity Securities are issued.
Borrower shall notify Lender, in writing, no later than the Trading Day
following the issuance of any Common Stock or Equity Securities subject to this
Section 7.1, indicating therein the applicable issuance price, or applicable
reset price, exchange price, conversion price, or other pricing terms (such
notice, the “Dilutive Issuance Notice”). For purposes of clarification, whether
or not Borrower provides a Dilutive Issuance Notice pursuant to this Section
7.1, upon the occurrence of any Dilutive Issuance, on the date of such Dilutive
Issuance the Lender Conversion Price shall be lowered to equal the applicable
effective price per share regardless of whether Lender accurately refers to such
lower effective price per share in any Installment Notice or Lender Conversion
Notice.
 
 
5

--------------------------------------------------------------------------------

 
 
7.2. Adjustment of Lender Conversion Price upon Subdivision or Combination of
Common Stock. Without limiting any provision hereof, if Borrower at any time on
or after the Effective Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) one or more classes of its outstanding shares of
Common Stock into a greater number of shares, the Lender Conversion Price in
effect immediately prior to such subdivision will be proportionately reduced.
Without limiting any provision hereof, if Borrower at any time on or after the
Effective Date combines (by combination, reverse stock split or otherwise) one
or more classes of its outstanding shares of Common Stock into a smaller number
of shares, the Lender Conversion Price in effect immediately prior to such
combination will be proportionately increased. Any adjustment pursuant to this
Section 7.2 shall become effective immediately after the effective date of such
subdivision or combination. If any event requiring an adjustment under this
Section 7.2 occurs during the period that a Lender Conversion Price is
calculated hereunder, then the calculation of such Lender Conversion Price shall
be adjusted appropriately to reflect such event.
 
7.3. Other Events. In the event that Borrower (or any subsidiary) shall take any
action to which the provisions hereof are not strictly applicable, or, if
applicable, would not operate to protect Lender from dilution or if any event
occurs of the type contemplated by the provisions of this Section 7 but not
expressly provided for by such provisions (including, without limitation, the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then Borrower’s board of directors shall in good faith
determine and implement an appropriate adjustment in the Lender Conversion Price
so as to protect the rights of Lender, provided that no such adjustment pursuant
to this Section 7.3 will increase the Lender Conversion Price as otherwise
determined pursuant to this Section 7, provided further that if Lender does not
accept such adjustments as appropriately protecting its interests hereunder
against such dilution, then Borrower’s board of directors and Lender shall
agree, in good faith, upon an independent investment bank of nationally
recognized standing to make such appropriate adjustments, whose determination
shall be final and binding and whose fees and expenses shall be borne by
Borrower.
 
7.4. No Adjustment Due to Spinoff Distribution.  Notwithstanding the foregoing,
and for the avoidance of doubt pertaining to any relevant sections of this Note,
in the event Company shall declare a record date for the determination of
stockholders entitled to receive a special stock dividend of shares in Ruby
Gold, Inc. (“Ruby Gold”) pursuant to the spinoff of Ruby Gold described on Ruby
Gold’s Form S-1 Registration Statement filed with the Securities and Exchange
Commission on May 1, 2014 (the “Spinoff Shares”), Lender may be entitled to
receive such Spinoff Shares only to the extent to which it already owns unsold
shares of the Company’s Common Stock for its own account as of the record
date. Under no circumstances shall Lender be entitled, upon any Lender
Conversion Notice or Installment Notice after the record date for determining
stockholders entitled to such distribution of Spinoff Shares, to receive any
amount of such Spinoff Shares which would have been payable to the Lender had
such Lender been the holder of such shares of Common Stock on the record date
for the determination of stockholders entitled to such distribution.
 
 
6

--------------------------------------------------------------------------------

 
 
8. Borrower Installments.
 
8.1. Installment Conversion Price. Subject to the adjustments set forth herein,
the conversion price for each Installment Conversion (the “Installment
Conversion Price”) shall be the lesser of (i) the Lender Conversion Price, and
(ii) 70% (the “Conversion Factor”) of the average of the two (2) lowest VWAPs in
the twenty (20) Trading Days immediately preceding the applicable Conversion
(the “Market Price”). Additionally, if at any time after the Effective Date
Borrower is not DWAC Eligible, then the then-current Conversion Factor will
automatically be reduced by 5% for all future Conversions. If at any time after
the Effective Date, the Conversion Shares are not DTC Eligible, then the
then-current Conversion Factor will automatically be reduced by an additional 5%
for all future Conversions. For example, the first time Borrower is not DWAC
Eligible, the Conversion Factor for future Conversions thereafter will be
reduced from 70% to 65% for purposes of this example. Following such event, the
first time the Conversion Shares are no longer DTC Eligible, the Conversion
Factor for future Conversions thereafter will be reduced from 65% to 60% for
purposes of this example.
 
8.2. Installment Conversions. Beginning on the date that is six (6) months after
the Purchase Price Date and on the same day of each month thereafter until the
Maturity Date (each, an “Installment Date”), Borrower shall pay to Lender the
applicable Installment Amount due on such date, subject to the provisions of
this Section 8. Payments of each Installment Amount may be made (a) in cash, or
(b) by converting such Installment Amount into shares of Common Stock
(“Installment Conversion Shares”, and together with the Lender Conversion
Shares, the “Conversion Shares”) in accordance with this Section 8 (each an
“Installment Conversion”, and together with Lender Conversions, a “Conversion”)
per the following formula: the number of Installment Conversion Shares equals
the portion of the applicable Installment Amount being converted divided by the
Installment Conversion Price, or (c) by any combination of the foregoing, so
long as the cash is delivered to Lender on the applicable Installment Date and
the Installment Conversion Shares are delivered to Lender on or before the
applicable Delivery Date. Notwithstanding the foregoing, Borrower will not be
entitled to elect an Installment Conversion with respect to any portion of any
applicable Installment Amount and shall be required to pay the entire amount of
such Installment Amount in cash if on the applicable Installment Notice Due Date
(defined below) there is an Equity Conditions Failure (as defined below), and
such failure is not waived in writing by Lender. Moreover, in the event Borrower
desires to pay all or any portion of any Installment Amount in cash, it must
notify Lender in writing of such election and the portion of the applicable
Installment Amount it elects to pay in cash not more than twenty-five (25) or
less than fifteen (15) Trading Days prior to the applicable Installment Date. If
Borrower fails to so notify Lender, it shall not be permitted to elect to pay
any portion of such Installment Amount in cash unless otherwise agreed to by
Lender in writing or proposed by Lender in an Installment Notice delivered by
Lender to Borrower. Notwithstanding the foregoing or anything to the contrary
herein, Borrower shall only be obligated to deliver Installment Amounts with
respect to Tranches that have become Conversion Eligible Tranches and shall have
no obligation to pay to Lender any Installment Amount with respect to any
Tranche that has not become a Conversion Eligible Tranche. In furtherance
thereof, in the event Borrower has repaid all Conversion Eligible Tranches
pursuant to the terms of this Note, it shall have no further obligations to
deliver any Installment Amount to Lender unless and until any Subsequent Tranche
that was not previously a Conversion Eligible Tranche becomes a Conversion
Eligible Tranche pursuant to the terms of this Note. Notwithstanding that
failure to repay this Note in full by the Maturity Date is an Event of Default,
the Installment Dates shall continue after the Maturity Date as described in
this Section 8 until the Outstanding Balance is repaid in full, provided that
Lender shall, in Lender’s sole discretion, determine the Installment Amount for
each Installment Date after the Maturity Date. With respect to payment of each
Installment Amount, any amount paid in cash (on a cumulative basis, together
with all Installment Amounts previously paid in cash) that exceeds the amount
paid in Installment Conversion Shares, if any (on a cumulative basis, together
with all other Installment Conversion Shares previously delivered), shall be
multiplied by the Prepayment Premium and such resulting amount paid to Lender.
By way of example only, if the Company had previously made cash payments of
Installment Amounts in the cumulative amount of $50,000 and payments of
Installment Conversion Shares in the cumulative amount of $50,000 and the
current Installment Amount was in the amount $20,000, comprised of a cash
payment in the amount of $15,000 and a payment of Installment Conversion Shares
in the amount of $5,000, then $10,000 of the cash payment would be multiplied by
the Prepayment Premium and such resulting amount paid to Lender, together with
the full Installment Amount.
 
 
7

--------------------------------------------------------------------------------

 
 
8.3. Allocation of Installment Amounts. Subject to Section 8.2 regarding an
Equity Conditions Failure, for each Installment Date (each, an “Installment
Notice Due Date”), Borrower may elect to allocate the payment of the applicable
Installment Amount between cash and via an Installment Conversion, by email or
fax delivery of a notice to Lender substantially in the form attached hereto as
Exhibit B (each, an “Installment Notice”), provided, that to be effective, each
applicable Installment Notice must be received by Lender not more than
twenty-five (25) or less than fifteen (15) Trading Days prior to the applicable
Installment Notice Due Date. If Lender has not received an Installment Notice
within such time period, then Lender may prepare the Installment Notice and
deliver the same to Borrower by fax or email. Following its receipt of such
Installment Notice, Borrower may either ratify Lender’s proposed allocation in
the applicable Installment Notice or elect to change the allocation by written
notice to Lender by email or fax on or before 12:00 p.m. New York time on the
applicable Installment Date, so long as the sum of the cash payments and the
amount of Installment Conversions equal the applicable Installment Amount,
provided that Lender must approve any increase to the portion of the Installment
Amount payable in cash. If Borrower fails to notify Lender of its election to
change the allocation prior to the deadline set forth in the previous sentence
(and seek approval to increase the amount payable in cash), it shall be deemed
to have ratified and accepted the allocation set forth in the applicable
Installment Notice prepared by Lender. If neither Borrower nor Lender prepare
and deliver to the other party an Installment Notice as outlined above, then
Borrower shall be deemed to have elected that the entire Installment Amount be
converted via an Installment Conversion. Borrower acknowledges and agrees that
regardless of which party prepares the applicable Installment Notice, the
amounts and calculations set forth thereon are subject to correction or
adjustment because of error, mistake, or any adjustment resulting from an Event
of Default or other adjustment permitted under the Transaction Documents (an
“Adjustment”). Furthermore, no error or mistake in the preparation of such
notices, or failure to apply any Adjustment that could have been applied prior
to the preparation of an Installment Notice may be deemed a waiver of Lender’s
right to enforce the terms of any Note, even if such error, mistake, or failure
to include an Adjustment arises from Lender’s own calculation. Borrower shall
deliver the Installment Conversion Shares from any Installment Conversion to
Lender in accordance with Section 9 below on or before each applicable
Installment Date.
 
9. Method of Conversion Share Delivery. On or before the close of business on
the third (3rd) Trading Day following the Installment Date or the third (3rd)
Trading Day following the date of delivery of a Lender Conversion Notice, as
applicable (the “Delivery Date”), Borrower shall, provided it is DWAC Eligible
at such time, deliver or cause its transfer agent to deliver the applicable
Conversion Shares electronically via DWAC to the account designated by Lender in
the applicable Lender Conversion Notice or Installment Notice. If Borrower is
not DWAC Eligible, it shall deliver to Lender or its broker (as designated in
the Lender Conversion Notice or Installment Notice, as applicable), via
reputable overnight courier, a certificate representing the number of shares of
Common Stock equal to the number of Conversion Shares to which Lender shall be
entitled, registered in the name of Lender or its designee. For the avoidance of
doubt, Borrower has not met its obligation to deliver Conversion Shares by the
Delivery Date unless Lender or its broker, as applicable, has actually received
the certificate representing the applicable Conversion Shares no later than the
close of business on the relevant Delivery Date pursuant to the terms set forth
above.
 
10. Conversion Delays. If Borrower fails to deliver Conversion Shares or True-Up
Shares in accordance with the timeframes stated in Sections 3, 8, 9, or 11, as
applicable, Lender, at any time prior to selling all of those Conversion Shares
or True-Up Shares, as applicable, may rescind in whole or in part that
particular Conversion attributable to the unsold Conversion Shares or True-Up
Shares, with a corresponding increase to the Outstanding Balance (any returned
Conversion Amount will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144). In addition, for each
Conversion, in the event that Conversion Shares or True-Up Shares are not
delivered by the fourth Trading Day (inclusive of the day of the Conversion or
the True-Up Date (as defined below), as applicable), a late fee equal to the
greater of $500.00 per day and 2% of the applicable Conversion Amount or
Installment Amount, as applicable (but in any event the cumulative amount of
such late fees shall not exceed the applicable Conversion Amount or Installment
Amount) will be assessed for each day after the third Trading Day (inclusive of
the day of the Conversion and the True-Up Date) until Conversion Share or
True-Up Share delivery is made; and such late fee will be added to the
Outstanding Balance (under Lender’s and Borrower’s expectations that any late
fees charged will tack back to the Purchase Price Date for purposes of
determining the holding period under Rule 144).
 
 
8

--------------------------------------------------------------------------------

 
 
11. True-Up. On the date that is twenty-three (23) Trading Days (a “True-Up
Date”) from each date Borrower delivers Free Trading (as defined below)
Installment Conversion Shares to Lender, there shall be a true-up where Lender
shall have the right to require Borrower to deliver to Lender additional
Installment Conversion Shares (“True-Up Shares”) if the Installment Conversion
Price as of the True-Up Date is less than the Installment Conversion Price used
in the applicable Installment Notice. In such event, Borrower shall deliver to
Lender within three (3) Trading Days of the date Lender delivers notice of its
right to receive True-Up Shares to Borrower (pursuant to a form of notice
substantially in the form attached hereto as Exhibit C) the number of True-Up
Shares equal to the difference between the number of Installment Conversion
Shares that would have been delivered to Lender on the True-Up Date based on the
Installment Conversion Price as of the True-Up Date and the number of
Installment Conversion Shares originally delivered to Lender pursuant to the
applicable Installment Notice. For the avoidance of doubt, if the Installment
Conversion Price as of the True-Up Date is higher than the Installment
Conversion Price set forth in the applicable Installment Notice, then Borrower
shall have no obligation to deliver True-Up Shares to Lender, nor shall Lender
have any obligation to return any excess Installment Conversion Shares to
Borrower under any circumstance.
 
12. Ownership Limitation. Notwithstanding anything to the contrary contained in
this Note or the other Transaction Documents, if at any time Lender shall or
would be issued shares of Common Stock under any of the Transaction Documents,
but such issuance would cause Lender (together with its affiliates) to
beneficially own a number of shares exceeding 4.99% of the number of shares of
Common Stock outstanding on such date (including for such purpose the shares of
Common Stock issuable upon such issuance) (the “Maximum Percentage”), then
Borrower must not issue to Lender shares of the Common Stock which would exceed
the Maximum Percentage. For purposes of this section, beneficial ownership of
Common Stock will be determined pursuant to Section 13(d) of the 1934 Act. The
shares of Common Stock issuable to Lender that would cause the Maximum
Percentage to be exceeded are referred to herein as the “Ownership Limitation
Shares”. Borrower will reserve the Ownership Limitation Shares for the exclusive
benefit of Lender. From time to time, Lender may notify Borrower in writing of
the number of the Ownership Limitation Shares that may be issued to Lender
without causing Lender to exceed the Maximum Percentage. Upon receipt of such
notice, Borrower shall be unconditionally obligated to immediately issue such
designated shares to Lender, with a corresponding reduction in the number of the
Ownership Limitation Shares. Notwithstanding the forgoing, the term “4.99%”
above shall be replaced with “9.99%” at such time as the Market Capitalization
of the Common Stock is less than $10,000,000.00. Notwithstanding any other
provision contained herein, if the term “4.99%” is replaced with “9.99%”
pursuant to the preceding sentence, such increase to “9.99%” shall remain at
9.99% until increased, decreased or waived by Lender as set forth below. By
written notice to Borrower, Lender may increase, decrease or waive the Maximum
Percentage as to itself but any such waiver will not be effective until the 61st
day after delivery thereof. The foregoing 61-day notice requirement is
enforceable, unconditional and non-waivable and shall apply to all affiliates
and assigns of Lender.
 
13. Payment of Collection Costs. If this Note is placed in the hands of an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Lender otherwise takes action to collect amounts due under this
Note or to enforce the provisions of this Note, then Borrower shall pay the
costs incurred by Lender for such collection, enforcement or action including,
without limitation, attorneys’ fees and disbursements. Borrower also agrees to
pay for any costs, fees or charges of its transfer agent that are charged to
Lender pursuant to any Conversion or issuance of shares pursuant to this Note.
 
 
9

--------------------------------------------------------------------------------

 
 
14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower’s counsel.
 
15. Governing Law. This Note shall be construed and enforced in accordance with,
and all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the internal laws of the State of
Utah, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of Utah or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of Utah.
The provisions set forth in the Purchase Agreement to determine the proper venue
for any disputes are incorporated herein by this reference.
 
16. Resolution of Disputes.
 
16.1. Arbitration of Disputes. By its acceptance of this Note, each party agrees
to be bound by the Arbitration Provisions set forth as an Exhibit to the
Purchase Agreement.
 
16.2. Calculation of Disputes. Notwithstanding the Arbitration Provisions, in
the case of a dispute as to any arithmetic calculation hereunder, including
without limitation calculating the Outstanding Balance, Lender Conversion Price,
Lender Conversion Shares to be delivered, Installment Conversion Price,
Installment Conversion Shares to be delivered, the Market Price, or the VWAP
(collectively, “Calculations”), Borrower or Lender (as the case may be) shall
submit the disputed determinations or arithmetic calculations (as the case may
be) via facsimile or email with confirmation of receipt (a) within two (2)
Trading Days after receipt of the applicable notice giving rise to such dispute
to Borrower or Lender (as the case may be) or (b) if no notice gave rise to such
dispute, at any time after Lender learned of the circumstances giving rise to
such dispute. If Lender and Borrower are unable to agree upon such determination
or calculation within two (2) Trading Days of such disputed determination or
arithmetic calculation (as the case may be) being submitted to Borrower or
Lender (as the case may be), then Borrower shall, within two (2) Trading Days,
submit via facsimile the disputed Calculation to an independent, reputable
investment bank or accounting firm selected by Lender. Borrower shall cause the
investment bank or accounting firm to perform the determinations or calculations
(as the case may be) and notify Borrower and Lender of the results no later than
ten (10) Trading Days from the time it receives such disputed determinations or
calculations (as the case may be). Such investment bank’s or accounting firm’s
determination or calculation with respect to the disputes set forth in this
Section 16.2 (as the case may be) shall be binding upon all parties absent
demonstrable error. The investment banker’s or accounting firm’s fee for
performing such Calculation shall be paid by the incorrect party, or if both
parties are incorrect, by the party whose Calculation is furthest from the
correct Calculation as determined by the investment banker or accounting firm.
In the event Borrower is the losing party, no extension of the Delivery Date
shall be granted and Borrower shall incur all effects for failing to deliver the
applicable Conversion Shares in a timely manner as set forth in this Note.
 
17. Cancellation. After repayment or conversion of the entire Outstanding
Balance (including without limitation delivery of True-Up Shares pursuant to the
payment of the final Installment Amount, if applicable), this Note shall be
deemed paid in full, shall automatically be deemed canceled, and shall not be
reissued.
 
18. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.
 
 
10

--------------------------------------------------------------------------------

 
 
19. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by Lender
without the consent of Borrower.
 
20. Offset Rights. Notwithstanding anything to the contrary herein or in any of
the other Transaction Documents, (a) the parties hereto acknowledge and agree
that Lender maintains a right of offset pursuant to the terms of the Investor
Notes that, under certain circumstances, permits Lender to deduct amounts owed
by Borrower under this Note from amounts otherwise owed by Lender under the
Investor Notes (the “Lender Offset Right”), and (b) in the event of the
occurrence of any Investor Note Default (as defined the Investor Notes or any
other note issued by the initial Lender in connection with the Purchase
Agreement), or at any other time, Borrower shall be entitled to deduct and
offset any amount owing by the initial Lender under the Investor Notes, as
applicable, from any amount owed by Borrower under this Note (the “Borrower
Offset Right”). In the event that Borrower’s exercise of the Borrower Offset
Right results in the full satisfaction of Borrower’s obligations under this
Note, Lender shall return the original Note to Borrower marked “cancelled” or,
in the event this Note has been lost, stolen or destroyed, a lost note affidavit
in a form reasonably acceptable to Borrower. For the avoidance of doubt,
Borrower shall not incur any Prepayment Premium set forth in Section 1 hereof
with respect to any portions of this Note that are satisfied by way of a
Borrower Offset Right.
 
21. Time of the Essence. Time is expressly made of the essence of each and every
provision of this Note and the documents and instruments entered into in
connection herewith.
 
22. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”
 
[Remainder of page intentionally left blank; signature page follows]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.
 
BORROWER:
 
North Bay Resources Inc.




By: /s/ Perry Leopold                                  
Name: Perry Leopold                                   
Title: CEO                                                      


ACKNOWLEDGED, ACCEPTED AND AGREED:
 
LENDER:
 
Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:  /s/ John M.
Fife                                                                           
John M. Fife, President








 
 
[Signature Page to Secured Convertible Promissory Note]

--------------------------------------------------------------------------------

 
 
ATTACHMENT 1
DEFINITIONS


For purposes of this Note, the following terms shall have the following
meanings:
 
A1. “Deemed Issuance” means an issuance of Common Stock that shall be deemed to
have occurred on the latest possible permitted date pursuant to the terms hereof
in the event Borrower fails to deliver Conversion Shares as and when required
pursuant to Sections 3 or 8 of the Note. For the avoidance of doubt, if Borrower
has elected or is deemed under Section 8.3 to have elected to pay an Installment
Amount in Installment Conversion Shares and fails to deliver such Installment
Conversion Shares, such failure shall be considered a Deemed Issuance hereunder
even if an Equity Conditions Failure exists at that time or other relevant date
of determination.
 
A2. “DTC” means the Depository Trust Company.
 
A3. “DTC Eligible” means, with respect to the Common Stock, that such Common
Stock is eligible to be deposited in certificate form at the DTC, cleared and
converted into electronic shares by the DTC and held in the name of the clearing
firm servicing Lender’s brokerage firm for the benefit of Lender.
 
A4. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
Program.
 
A5. “DWAC” means Deposit Withdrawal at Custodian as defined by the DTC.
 
A6. “DWAC Eligible” means that (i) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system, (ii) Borrower has been approved
(without revocation) by the DTC’s underwriting department, (iii) Borrower’s
transfer agent is approved as an agent in the DTC/FAST Program, (iv) the
Conversion Shares are otherwise eligible for delivery via DWAC; (v) Borrower has
previously delivered all Conversion Shares to Lender via DWAC; and (vi)
Borrower’s transfer agent does not have a policy prohibiting or limiting
delivery of the Conversion Shares via DWAC.
 
A7. “Equity Conditions Failure” means that any of the following conditions has
not been satisfied during any applicable Equity Conditions Measuring Period (as
defined below): (i) with respect to the applicable date of determination all of
the Conversion Shares are freely tradable under Rule 144 or without the need for
registration under any applicable federal or state securities laws (in each
case, disregarding any limitation on conversion of this Note); (ii) on each day
during the period beginning one month prior to the applicable date of
determination and ending on and including the applicable date of determination
(the “Equity Conditions Measuring Period”), the Common Stock is listed or
designated for quotation (as applicable) on any of The New York Stock Exchange,
NYSE Amex, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board, the OTCQX or the OTCQB (each, an
“Eligible Market”) and shall not have been suspended from trading on any such
Eligible Market (other than suspensions of not more than two (2) Trading Days
and occurring prior to the applicable date of determination due to business
announcements by Borrower); (iii) on each day during the Equity Conditions
Measuring Period, Borrower shall have delivered all shares of Common Stock
issuable upon conversion of this Note on a timely basis as set forth in
Section 9 hereof and all other shares of capital stock required to be delivered
by Borrower on a timely basis as set forth in the other Transaction Documents;
(iv) any shares of Common Stock to be issued in connection with the event
requiring determination may be issued in full without violating Section 12
hereof (Lender acknowledges that Borrower shall be entitled to assume that this
condition has been met for all purposes hereunder absent written notice from
Lender); (v) any shares of Common Stock to be issued in connection with the
event requiring determination may be issued in full without violating the rules
or regulations of the Eligible Market on which the Common Stock is then listed
or designated for quotation (as applicable); (vi) on each day during the Equity
Conditions Measuring Period, no public announcement of a pending, proposed or
intended Fundamental Transaction shall have occurred which has not been
abandoned, terminated or consummated; (vii) Borrower shall have no knowledge of
any fact that would reasonably be expected to cause any of the Conversion Shares
to not be freely tradable without the need for registration under any applicable
state securities laws (in each case, disregarding any limitation on conversion
of this Note); (viii) on each day during the Equity Conditions Measuring Period,
Borrower otherwise shall have been in material compliance with each, and shall
not have breached any, term, provision, covenant, representation or warranty of
any Transaction Document; (ix) without limiting clause (viii) above, on each day
during the Equity Conditions Measuring Period, there shall not have occurred an
Event of Default or an event that with the passage of time or giving of notice
would constitute an Event of Default; (x) on each Installment Notice Due Date
and each Installment Date, the average and median daily dollar volume of the
Common Stock on its principal market for the previous twenty-three (23) Trading
Days shall be greater than $10,000; (xi) the ten (10) day average VWAP of the
Common Stock is greater than $0.01, and (xii) the Common Stock shall be DWAC
Eligible as of each applicable Installment Notice Due Date and Installment Date.
 
 
Attachment 1 to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 
 
A8. “Free Trading” means that (a) the shares or certificate(s) representing the
applicable shares of Common Stock have been cleared and approved for public
resale by the compliance departments of Lender’s brokerage firm and the clearing
firm servicing such brokerage, and (b) such shares are held in the name of the
clearing firm servicing Lender’s brokerage firm and have been deposited into
such clearing firm’s account for the benefit of Lender.
 
A9. “Fundamental Transaction” means that (y) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or
(ii) Borrower or any of its subsidiaries shall, directly or indirectly, in one
or more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or (z) any “person” or “group” (as these
terms are used for purposes of Sections 13(d) and 14(d) of the 1934 Act and the
rules and regulations promulgated thereunder) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of
50% of the aggregate ordinary voting power represented by issued and outstanding
voting stock of Borrower.
 
A10.  “Installment Amount” means $35,000.00 ($280,000.00 ÷ 8), plus the sum of
any accrued and unpaid interest that has been added to the lowest-numbered
then-current Conversion Eligible Tranche as of the applicable Installment Date
and accrued, and unpaid late charges that have been added to the lowest-numbered
then-current Conversion Eligible Tranche, if any, under this Note as of the
applicable Installment Date, and any other amounts accruing or owing to Lender
under this Note as of such Installment Date; provided, however, that, if the
remaining amount owing under all then-existing Conversion Eligible Tranches or
otherwise with respect to this Note as of the applicable Installment Date is
less than the Installment Amount set forth above, then the Installment Amount
for such Installment Date (and only such Installment Amount) shall be reduced
(and only reduced) by the amount necessary to cause such Installment Amount to
equal such outstanding amount.
 
A11. “Market Capitalization of the Common Stock” shall mean the product equal to
(a) the average VWAP of the Common Stock for the immediately preceding fifteen
(15) Trading Days, multiplied by (b) the aggregate number of outstanding shares
of Common Stock as reported on Borrower’s most recently filed Form 10-Q or Form
10-K.
 
A12. “Trading Day” shall mean any day on which the Common Stock is traded or
tradable for any period on the Common Stock’s principal market, or on the
principal securities exchange or other securities market on which the Common
Stock is then being traded.
 
 
Attachment 1 to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


North Bay Resources
Inc.                                                                                                                                          Date:
__________________
Attn: Perry Leopold
2120 Bethel Road
Lansdale, PA 19446


LENDER CONVERSION NOTICE


The above-captioned Lender hereby gives notice to North Bay Resources Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on May 8, 2014
(the “Note”), that Lender elects to convert the portion of the Note balance set
forth below into fully paid and non-assessable shares of Common Stock of
Borrower as of the date of conversion specified below. Said conversion shall be
based on the Lender Conversion Price set forth below. In the event of a conflict
between this Lender Conversion Notice and the Note, the Note shall govern, or,
in the alternative, at the election of Lender in its sole discretion, Lender may
provide a new form of Lender Conversion Notice to conform to the Note.
Capitalized terms used in this notice without definition shall have the meanings
given to them in the Note.
 







 
A.
Date of Conversion:   _______________



 
B.
Lender Conversion #:  _______________

 
C.
Conversion Amount:  _______________

 
D.
Lender Conversion Price:  _______________

 
E.
Lender Conversion Shares:  _______________ (C divided by D)

 
F.
Remaining Outstanding Balance of Note:  ____________*

 
G.
Remaining balance of Investor Notes: ____________*

 
H.
Outstanding Balance of Note net of balance of Investor Notes: ____________* (F
minus G)



 
* Subject to adjustments for corrections, defaults, interest and other
adjustments permitted by the Transaction Documents (as defined in the Purchase
Agreement).


The Conversion Amount converted hereunder shall be deducted from the following
Conversion Eligible Tranche(s):


Conversion Amount
Tranche No.
           





Please transfer the Lender Conversion Shares electronically (via DWAC) to the
following account:
Broker:                                                       
            Address:                                                        
            
DTC#:                                                                                                                                                                                          
Account
#:                                                                                                                                                                            
     
Account
Name:                                                                                                                                                                          

 
To the extent the Lender Conversion Shares are not able to be delivered to
Lender electronically via the DWAC system, deliver all such certificated shares
to Lender via reputable overnight courier after receipt of this Lender
Conversion Notice (by facsimile transmission or otherwise) to:
_____________________________________
_____________________________________
_____________________________________
 
 
Exhibit A to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 
 
Sincerely,


Lender:


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:                                                           
John M. Fife, President


 
Exhibit A to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
North Bay Resources Inc.
2120 Bethel Road
Lansdale, PA 19446






Typenex Co-Investment,
LLC                                                                                                                                         Date:
__________________
Attn: John Fife
303 E. Wacker Dr., Suite 1200
Chicago, IL 60601
INSTALLMENT NOTICE
 
The above-captioned Borrower hereby gives notice to Typenex Co-Investment, LLC,
a Utah limited liability company (the “Lender”), pursuant to that certain
Secured Convertible Promissory Note made by Borrower in favor of Lender on May
8, 2014 (the “Note”), of certain Borrower elections and certifications related
to payment of the Installment Amount of $_________________ due on ___________,
201_ (the “Installment Date”). In the event of a conflict between this
Installment Notice and the Note, the Note shall govern, or, in the alternative,
at the election of Lender in its sole discretion, Lender may provide a new form
of Installment Notice to conform to the Note. Capitalized terms used in this
notice without definition shall have the meanings given to them in the Note.
 
INSTALLMENT CONVERSION AND CERTIFICATIONS
AS OF THE INSTALLMENT DATE


A.  
INSTALLMENT CONVERSION

 
 
A.
Installment Date: ____________, 201_

 
B.
Installment Amount: ____________



 
C.
Portion of Installment Amount Borrower elected to pay in cash: ____________

 
D.
Portion of Installment Amount to be converted into Common Stock: ____________ (B
minus C)

 
E.
Installment Conversion Price:  _______________ (lower of (i) Lender Conversion
Price in effect and (ii) Market Price as of Installment Date)

 
F.
Installment Conversion Shares:  _______________ (D divided by E)

 
G.
Remaining Outstanding Balance of Note:  ____________ *

 
H.
Remaining balance of Investor Notes: ____________*

 
I.
Outstanding Balance of Note net of balance of Investor Notes: ____________* (G
minus H)

 
B.  
EQUITY CONDITIONS CERTIFICATION

 
1.  
Market Capitalization of the Common Stock:________________

 
(Check One)
 
2.  
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the Installment Date.

 
3.  
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit B to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 
 
Sincerely,
 
Borrower:
 
North Bay Resources Inc.
 


 
By: _________________________________
 
Name: ______________________________
 
Title: _______________________________
 


 
Exhibit B to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 
 
EXHIBIT C


Typenex Co-Investment, LLC
303 East Wacker Drive, Suite 1200
Chicago, Illinois 60601


North Bay Resources
Inc.                                                                                                                                          Date:
__________________
Attn: _________________
2120 Bethel Road
Lansdale, PA 19446
TRUE-UP NOTICE
 
The above-captioned Lender hereby gives notice to North Bay Resources Inc., a
Delaware corporation (the “Borrower”), pursuant to that certain Secured
Convertible Promissory Note made by Borrower in favor of Lender on May 8, 2014
(the “Note”), of True-Up Conversion Shares related to _____________, 201_ (the
“Installment Date”). In the event of a conflict between this True-Up Notice and
the Note, the Note shall govern, or, in the alternative, at the election of
Lender in its sole discretion, Lender may provide a new form of True-Up Notice
to conform to the Note. Capitalized terms used in this notice without definition
shall have the meanings given to them in the Note.
 
TRUE-UP CONVERSION SHARES AND CERTIFICATIONS
AS OF THE TRUE-UP DATE


1.  
TRUE-UP CONVERSION SHARES

 
A.  
Installment Date: ____________, 201_

 
B.  
True-Up Date: ____________, 201_

 
C.  
Portion of Installment Amount converted into Common
Stock:                                                                                                            
_____________

 
D.  
True-Up Conversion Price:  _______________ (lower of (i) Lender Conversion Price
in effect and (ii) Market Price as of True-Up Date)

 
E.  
True-Up Conversion Shares:  _______________ (C divided by D)

 
F.  
Installment Conversion Shares delivered: ________________

 
G.  
True-Up Conversion Shares to be delivered: ________________ (only applicable if
E minus F is greater than zero)

 
2.  
EQUITY CONDITIONS CERTIFICATION (Section to be completed by Borrower)

 
A.  
Market Capitalization of the Common Stock:________________

 
(Check One)
 
B.  
_________ Borrower herby certifies that no Equity Conditions Failure exists as
of the applicable True-Up Date.

 
C.  
_________ Borrower hereby gives notice that an Equity Conditions Failure has
occurred and requests a waiver from Lender with respect thereto. The Equity
Conditions Failure is as follows:

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit C to Secured Convertible Promissory Note, Page 1

--------------------------------------------------------------------------------

 
 
Sincerely,


Lender:                      


Typenex Co-Investment, LLC


By: Red Cliffs Investments, Inc., its Manager




By:                                                           
John M. Fife, President




ACKNOWLEDGED AND CERTIFIED BY:
 
Borrower:
 
North Bay Resources Inc.
 


 
By: ________________________________
 
Name: _____________________________
 
Title: ______________________________
 
 
Exhibit C to Secured Convertible Promissory Note, Page 2

--------------------------------------------------------------------------------

 